DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement filed 6/5/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide an English-language explanation of relevance for DE 102015209600.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 28-29, 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 33 recites “wherein the at least one actuating element has at least one rack section, which can be coupled to an electric motor by means of a gear mechanism”.  Antecedent claim 1 also introduces “an electric motor” and “a gear mechanism”.  It is unclear how many electric motors and gear mechanisms are required.
Claim 34 recites “An assembly for a vehicle brake system, having at least one brake booster as claimed in claim 20 and at least one brake cylinder, which can be coupled fluidically to at least one brake circuit of the vehicle brake system”.  Antecedent claim 1 introduces “a brake cylinder”, “an [electromechanical] brake booster” and “a vehicle brake system”.  It is unclear how many of each is required.
Claim 35 recites “A vehicle brake system having an assembly having at least one brake booster as claimed in claim 20 and at least one brake cylinder, which can be coupled fluidically to at least one brake circuit of the vehicle brake system or a brake booster as claimed in claim 20”.  Antecedent claim 1 introduces “a brake cylinder”, “an [electromechanical] brake booster” and “a vehicle brake system”.  It is unclear how many of each is required.  It is unclear which features are meant to be coupled to “at least one brake circuit of the vehicle brake system or a brake booster”.  It is improper for a claim to recite its claim dependency more than once.
Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al (US 2008/0086966).
As per claim 36, Stevens et al discloses a damping element (12) for an electromechanical brake booster, wherein the electromechanical brake booster comprises an actuating unit, which can be coupled to a brake cylinder and has at least one actuating element, which can be coupled to an electric motor by means of a gear mechanism, and at least one actuating member, which can be coupled to a force input member, and comprises at least one housing, in which at least a section of the actuating unit is accommodated, 
wherein the at least one damping element is designed to be arranged between the at least one housing and at least the at least one actuating element (12, Fig. 1), wherein the at least one damping element has a damping section (14) and a fastening section (16, 20), which holds the at least one damping element on the at least one housing, and wherein 

the damping section is of disk-shaped design (14); and/or 
the damping section and the fastening section are produced from different materials.
8.	Claim(s) 20-25, 27-29, 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odaira et al (US 2016/0016569).
As per claim 20, Odaira et al discloses an electromechanical brake booster (1) for a vehicle brake system ([0001]), comprising: 
an actuating unit (38), which can be coupled to a brake cylinder ([0022]), wherein the actuating unit has at least one actuating element (39), which can be coupled to an electric motor (2) by means of a gear mechanism (45A, 45B, 46), and at least one actuating member (First embodiment: 30; Alternate: 60), which can be coupled to a force input member ([0027]); 
at least one housing (3, 7, 53, Fig. 1; Alternate: 3, 7, Fig. 5), in which at least a section of the actuating unit is accommodated; and 
at least one damping element (50, 51, 52; Alternate: 65, 68), which is arranged between the at least one housing and at least the at least one actuating element, wherein the at least one damping element is arranged between the at least one housing and the at least one actuating element in the direction of a longitudinal axis of the brake booster (50, 51, 52, Fig. 1; Alternate: 65, 68, Fig. 5), and/or 
wherein the at least one damping element is arranged between a surface of the at least one actuating element, said surface extending substantially perpendicularly to 
As per claim 21, Odaira et al discloses the brake booster as claimed in claim 20, wherein the at least one damping element has a plurality of buffer elements (First embodiment only: 50), which project in the direction of the at least one actuating element. 
As per claim 22, Odaira et al discloses the brake booster as claimed in claim 20, wherein the at least one damping element has a damping section (50, 52; Alternate: 65) and a fastening section (51; Alternate: 68), which holds the at least one damping element on the at least one housing. 
As per claim 23, Odaira et al discloses the brake booster as claimed in claim 22, wherein the fastening section is designed to be latched to the at least one housing (51; Alternate: 68). 
As per claim 24, Odaira et al discloses the brake booster as claimed in claim 22, wherein the damping section is of disk-shaped design (50; Alternate: 65). 
As per claim 25, Odaira et al discloses the brake booster as claimed in claim 22, wherein the damping section is produced from a flexible material (First embodiment only: 52). 
As per claim 27, Odaira et al discloses the brake booster as claimed in any claim 20, wherein the actuating unit has at least one positioning element (32), wherein the at least one positioning element holds the at least one force input member in an assembly position (32; [0032]). 

As per claim 29, Odaira et al discloses the brake booster as claimed in claim 28, wherein the fastening section of the at least one damping element has an opening (51a; Alternate: 67, Fig. 6) with a conical section, which interacts with the conical section of the at least one positioning element. 
As per claim 31, Odaira et al discloses the brake booster as claimed in claim 20, wherein the at least one actuating unit has a force transmission element (40), which can be coupled in a force-transmitting manner to the at least one actuating element, wherein the at least one force transmission member accommodates the at least one actuating member (40, Fig. 1). 
As per claim 32, Odaira et al discloses the brake booster as claimed in claim 31, wherein the at least one force transmission member has at least one contact shoulder (40), wherein the at least one actuating element can be brought into contact with the at least one contact shoulder (40). 
As per claim 33, Odaira et al discloses the brake booster as claimed in claim 20, wherein the at least one actuating element has at least one rack section (39), which can be coupled to an electric motor by means of a gear mechanism. 
As per claim 34, Odaira et al discloses an assembly ([0001]) for a vehicle brake system ([0001]), having at least one brake booster (1) as claimed in claim 20 and at 
As per claim 35, Odaira et al discloses a vehicle brake system ([0001]) having an assembly ([0001]) having at least one brake booster (1) as claimed in claim 20 and at least one brake cylinder ([0022]), which can be coupled fluidically to at least one brake circuit ([0022]) of the vehicle brake system or a brake booster (1) as claimed in claim 20. 
As per claim 36, Odaira et al discloses a damping element (50, 51, 52; Alternate: 65, 68) for an electromechanical brake booster, wherein the electromechanical brake booster comprises an actuating unit, which can be coupled to a brake cylinder and has at least one actuating element, which can be coupled to an electric motor by means of a gear mechanism, and at least one actuating member, which can be coupled to a force input member, and comprises at least one housing, in which at least a section of the actuating unit is accommodated, 
wherein the at least one damping element is designed to be arranged between the at least one housing and at least the at least one actuating element (50, 51, 52; Alternate: 65, 68), wherein the at least one damping element has a damping section (50, 52; Alternate: 65) and a fastening section (51; Alternate: 68), which holds the at least one damping element on the at least one housing, and wherein 
the fastening section is designed to be latched to the at least one housing (51; Alternate: 68), and/or 
the damping section is of disk-shaped design (50; Alternate: 65); and/or 
.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odaira et al (US 2016/0016569) in view of Zhang (US 2016/0272184).
As per claim 26, Odaira et al discloses the brake booster as claimed in claim 22, but does not disclose wherein the damping section and the fastening section are produced from different materials. 
Zhang discloses a brake booster wherein the damping section and the fastening section may be produced from different materials ([0037], [0039]).  Although Zhang does not disclose wherein they are produced from different materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Odaira et al by forming the guide member from metal and the sliding member from plastic or rubber as taught by Zhang in order to provide a strongly, quiet rod support as there are a finite number of material choices provided having a reasonable expectation of success (See MPEP 2143(I)(E)).
11.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odaira et al (US 2016/0016569) in view of Kusano (US 2005/0110341).

Kusano discloses a hydraulic braking apparatus wherein the at least one force input member has a groove (Fig. 1, 9; [0019]), in which the at least one positioning element is arranged.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stopper abutment portion and input rod of Odaira et al by forming them as separate parts and securing the stopper to a groove formed in the input rod as taught by Kusano in order to allow for replacement of the stopper without replacing the input rod as such a change would be a matter of obvious design choice (See MPEP 2144.04(V)(B)).
	Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Damped Brake Boosters
Overzier et al (US 2011/0248557).
Von Hayn et al (US 2010/0133897).
Schaefer et al (US 5,988,768).
Leiber (US 4,662,687).
Damper
Ting et al (US 2009/0243172).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657





/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657